Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Flaxman on 5/26/2021.

The application has been amended as follows: 
1. (Currently amended) A decorative laminate lay-up used in the manufacture of decorative laminates, comprising: 
a decorative laminate sheet assembly composed of resin impregnated paper layers, the decorative laminate sheet assembly includes an overlay paper layer composed of a melamine impregnated paper layer, a decorative layer composed of alpha cellulose paper impregnated with a water alcohol or water solution of melamine-formaldehyde resin, and a core layer composed of a plurality of phenolic resin impregnated sheets; and 
a textured release sheet including a substrate and a textured acrylic release coating, the textured acrylic release coating defining an electron beam cured textured 
wherein the decorative laminate sheet assembly and the textured release sheet are subjected to heat and pressure for a time sufficient to consolidate the decorative laminate sheet assembly and cure resins[.];
wherein the textured surface of the textured release sheet includes hierarchical structures comprising microstructures and nanostructures and wherein the nanostructures comprise a plurality of nanoasperities disposed on at least one surface of the microstructures.  
4. (Canceled)
1, wherein the microstructures are composed of a plurality of microasperities disposed in a spaced geometric pattern.  
6. (Canceled)  
11. (Currently amended) A decorative laminate manufactured in accordance with the method comprising: 
assembling a decorative laminate sheet assembly composed of resin impregnated paper layers, the decorative laminate sheet assembly includes an overlay paper layer composed of a melamine impregnated paper layer, a decorative layer composed of alpha cellulose paper impregnated with a water alcohol or water solution of melamine-formaldehyde resin, and a core layer composed of a plurality of phenolic resin impregnated sheets; 
positioning a texture imparting member on a top surface of the decorative laminate sheet assembly, the texture imparting member including a substrate and a textured acrylic release coating, the textured acrylic release coating defining an electron beam cured textured surface, wherein the textured acrylic release coating is an electron beam radiation curable material composed of acrylic functional materials and silicone release agents applied to one surface of the substrate and subsequently pressed against a replicative surface exhibiting superhydrophobicity and self-cleaning characteristics to cause the electron beam radiation curable material to conform to the replicative surface, the electron beam radiation curable material is then irradiated with electron beam radiation to cure the electron beam radiation curable material and form the textured acrylic release coating, the textured release sheet providing the textured 
applying heat and pressure to the decorative laminate sheet assembly and the texture imparting member sufficient to bond layers of the decorative laminate sheet assembly for the formation of a decorative laminate; 
removing the texture imparting member from the top surface of the decorative laminate revealing a textured surface exhibiting superhydrophobicity and self-cleaning[.];  
wherein the textured surface of the textured release sheet includes hierarchical structures comprising microstructures and nanostructures and wherein the nanostructures comprise a plurality of nanoasperities disposed on at least one surface of the microstructures.  
14. (Canceled) 
15. (Currently amended) The decorative laminate according to claim [14]-11, wherein the microstructures are composed of a plurality of microasperities disposed in a spaced geometric pattern.  
16. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the remarks dated 5/12/2021, although the closest prior art, US Pub. 2001/0046590 A1 discloses a textured laminate, US Pub. 2001/0046590 does not disclose the specific .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783